Title: To James Madison from Francis Taylor, 25 June 1786
From: Taylor, Francis
To: Madison, James


Dear Sir
25 June 1786.
I request you to sell the two Certificates I handed you Last thursday, if you can get Twenty five dollars for them including the interest due: tho’ hope they will sell for somewhat more. If you cannot sell them altogether perhaps the interest may be drawn seperately.
I have taken the liberty to inclose a memorial which was intended to have been presented to Virga Assembly—and request, if you should have it in your power without much trouble, to enquire if my claim for half pay would be allowed by Congress.
I have also inclosed the buttons which I desire to exchange for a round pair without a Cypher the brims somewhat thicker.
I wish you an agreeable journey, and am sincerely Your affecte. servant
Fra Taylor
